Citation Nr: 1715358	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-40 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies, currently rated 10 percent disabling.

2.  Entitlement to service connection for a left foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions from multiple Regional Offices (ROs) of the Department of Veterans' Affairs (VA).  This matter is currently before the RO in Des Moines, Iowa.

The RO in St. Louis, Missouri issued a March 2007 rating decision, in which the 10 percent rating was continued for osteoarthritis of the left first metatarsal.  At the same time, the RO granted service connection for tender surgical scar and assigned a 10 percent disability evaluation, effective September 27, 2006.  The grant of service connection for the scar is a full grant of that claim and the Veteran has not appealed that decision.  As such, that matter is no longer before the Board. 

The RO in North Little Rock, Arkansas issued a July 2008 rating decision, in which the 10 percent rating for osteoarthritis of the left first metatarsal was continued.  The RO also denied service connection for a left foot condition (also claimed as left heel and left ankle). 

The RO in Des Moines, Iowa issued the remaining rating decisions on appeal.  In an April 2009 rating decision, the RO assigned a temporary evaluation of 100 percent effective October 2, 2008 based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from December 1, 2008 for the osteoarthritis of the left first metatarsal. 

In a July 2010 rating decision, the RO, in relevant part, denied extension of a temporary total rating for surgery on the left first metatarsal head. 

In a December 2012 rating decision, the RO assigned a temporary total rating, effective June 7, 2012 based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from August 1, 2012 for osteoarthritis of the left first metatarsal. 

The Veteran testified before the undersigned at a January 2012 videoconference hearing. A transcript of the hearing has been associated with the claims file.

In May 2012, the Board remanded these matters for further development.

In a December 2012, the RO granted another temporary total rating effective June 7, 2012 to August 1, 2012, for convalescence following surgery.

In a February 2013 rating decision, the Appeals Management Center (AMC) granted service connection for chronic left ankle sprain.  The grant of service connection was a full grant of that claim.  However, as the claim for a left foot disability, other than the already service-connected osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies (left first toe disability), has not been fully granted, that matter continues to be before the Board.  Accordingly, the issue has been recharacterized to reflect this development.

In April 2016, the Board again remanded the appeal for further development.

The issue of service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has had resection of the metatarsal head.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5171 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and VA and non-VA medical records have been associated with the claims file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.

The Veteran was afforded relevant VA examinations pertinent to the claim decided herein in November 2006, May 2008, April 2013, and June 2016.  The Board finds these examination reports, collectively, to be comprehensive and sufficient in addressing the severity of the disabilities at issue.

The Court of Appeals for Veterans Claims has recently interpreted the provisions of 38 C.F.R. § 4.59 as requiring range of motion measurements with testing of painful motion in active, passive, weight-bearing, and nonweight-bearing; and if possible with the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, with respect to the Veteran's left first metatarsal head with hallux rigidus and residuals of two bunionectomies disability which is rated under Diagnostic Code 5281, testing of active, passive, weight-bearing, nonweight-bearing is not necessary as the Veteran has in receipt of a compensable rating at all times during this appeal.  Thus, 38 C.F.R. § 4.59 does not apply.  See Vilifranc v. McDonald, No. 15-0904 (Decided January 5, 2017) (holding that the provisions of 38 C.F.R. § 3.159 are inapplicable where the minimum rating for limitation of motion has already been awarded).

Finally, there was substantial compliance with the Board's March 2012 and April 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Therefore, the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating this claim.

I. Schedular Rating

Disability ratings are determined by the application of a Schedule for Rating Disabilities, which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

At all times pertinent to this appeal, the Veteran's disability has been rated under Diagnostic Code (DC) 5281, excluding periods of time where the Veteran was assigned temporary total ratings.

DC Code 5281, for unilateral and hallux rigidus, directs that a severe disability should be rated under DC 5280 for hallux valgus with a maximum 10 percent rating is deemed appropriate where such condition is severe, if equivalent to amputation of the great toe, or if operated on with resection of the metatarsal head.  

Under DC 5171, a 10 percent rating is appropriate for amputation of the great toe without metatarsal involvement, and a 30 percent rating is warranted for amputation of the great toe with removal of the metatarsal head.  

In November 2006, the Veteran underwent VA examination.  The Veteran stated that he underwent surgery in October 2004 for left hallux limitus (i.e., loss of motion of the big toe), after which he experienced difficulty with the left foot.  He reported working as a mailman which required him to walk 12 miles per day.  He rated his pain at 7 on a scale of 10 in the morning, which increases during the course of the day.  In the afternoon, the Veteran switched insoles or shoes to decrease the pain in his big toe.  In the evenings, his pain was so severe that he could hardly move his toe. 

Physical examination revealed decreased range of motion with the Veteran able to flex and extend the left great toe about 10 degrees in either direction.  He stated that such range of motion decreases at the end of the day after walking.  The examiner diagnosed him with osteoarthritis-degenerative arthritis of the left metatarsal postoperative.

In May 2008, the Veteran underwent VA examination.  He reported persistent pain in the left first toe despite current therapy with pain medication and insoles.  He rated the pain as 6 to 8 out of 10 in the morning; and 10 in the evening.  Some swelling and discoloration of the toe occurred at the end of the day.  The examiner noted the Veteran's bunionectomy surgery in 2004 and a second surgery scheduled for October 2008.  

Physical examination revealed pain with dorsiflexion and plantar flexion of the left first toe and limited range of motion but no objective evidence of instability, weakness, abnormal weight-bearing, hammertoes, pes cavus, flatfoot, muscle atrophy, or malunion/nonunion of the tarsal or metatarsal bones.  However, the examiner found that the Veteran had left hallux valgus or rigidus, noting decreased dorsiflexion of 10 to 15 degrees of the left first metatarsophalangeal (MTP) joint.  Finally, the Veteran disclosed that he worked full-time as a mail carrier for the past 5 to 10 years and lost no time from work during the last 12 month period.  The examiner found that the Veteran's left first toe disability increased in severity over the day but that he was nevertheless able to continue with activities as assigned without disruption.

In October 2008, the Veteran underwent left bunionectomy, with resection of the left metatarsal head.

In June 2012, the Veteran underwent total joint replacement of the left hallux to treat hallux rigidus.  

In April 2013, the Veteran underwent VA examination.  The Veteran reported that he had undergone surgery for a total joint implant for left hallux valgus in June 2012.  He stated that he currently wore orthotics for the left foot and had experienced much increased range of motion of the left first toe since his last surgery.  Additionally, he indicated that he walked about 14 miles daily for his job delivering mail.  Physical examination revealed no left foot or first toe conditions.  The examiner found that there had been surgical resolution of the hallux rigidus noted in 2004, now considered to be hallux limitus with full plantar flexion and minimal dorsiflexion but no functional issues at this time. 

Diagnostic testing revealed degenerative arthritis of the left foot.  Functional impairment of the left first toe was not found to be so diminished that amputation with prosthesis would equally serve the Veteran.  Finally, the examiner found that the Veteran's left first toe condition had no impact on his ability to work, noting that he was released to full work duties as a mail carrier in August 2012, following surgery, with capability for full weight bearing, load bearing, and walking all day.

On June 20, 2016, the Veteran underwent VA examination.  He reported that at times his feet felt as if he was walking on gravel.  Wearing orthotics and soaking or icing his feet help.  He indicated that his toe or foot difficulties depend on his level of exertion.  He reported that he had recently participated in activities such as shooting muzzle loaders and throwing axes while wearing supportive shoes and had no issues.  He also stated that he had recently taken a medical leave of absence.  Being off of work and not walking extensively had helped, although his symptoms still tended to vary daily with some good and some bad days.  

Physical examination revealed hallux valgus and hallux rigidus, with severe symptoms and function equivalent to amputation of the great toe.  Range of motion of the left first MTP joint was limited to 25 degrees of dorsiflexion and 20 degree os plantar flexion, compared to 55 degrees of dorsiflexion and 30 degrees of plantar flexion of the right MTP joint.  

The examiner found that that there had been resection of the metatarsal head.

Additionally, the left first toe was about 2 centimeters shorter due to prior surgical interventions than the second toe on the left foot.  No pain or discomfort was shows upon range of motion testing or palpation and examination of the foot.  Functional limitation resulting in pain, weakness, fatigability, or incoordination that significantly limits functional ability was described as intermittent pain which is worsened by extensive walking and relieved by less walking.  

Finally, the examiner found that, on a good day, the Veteran could stand for up to 30 minutes and walk about two miles, but on a bad day he might only be able to walk about 100 yards.  Finally, the examiner noted that, given his first big toe disability, the Veteran would be best suited to occasional sitting, walking, and standing with position changes as needed; he should avoid walking prolonged distances on a regular and repetitive basis but may climb stairs on rare occasion; and he should avoid climbing ladders and squatting.

VA treatment records just prior to and after June 2016 reflect that the Veteran took leave from work due to conditions other than his first big toe disability.  Such records also show he returned to work as a mail carrier in late 2016.

Analysis

The Veteran underwent bunionectomy with resection of the left first metatarsal head in October 2008, and the June 2016 VA examiner found that the Veteran's symptoms for his left first toe disability were severe and result in diminished function equivalent to amputation of the great toe.  

There is an ambiguity in DC 5271, which provides a 10 percent rating for amputation of the great toe not involving the metatarsal head; and a 30 percent where there has been removal of the metatarsal head.  It is not clear on its face whether DC 5271 is meant to provide the 30 percent rating for partial removal, or whether a total resection is required.  It does not appear that the Veteran has had total removal of the metatarsal head.

A similar ambiguity is found in the DC pertaining to knee replacements.  That code did not specify that total replacement was required.  38 C.F.R. § 4.71a, DC 5055 (2016).  The Federal Circuit held that the ambiguity is to be resolved in favor of the Veteran; and that absent a specific limitation, the DC would apply to partial knee replacements.  Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016).  

Given that the Veteran has had at least a partial resection of the metatarsal head, a 30 percent rating is warranted under DC 5271.  Regulations prohibit a rating higher than that for amputation at the site of election.  38 C.F.R. § 4.68 (2016).

The Veteran's representative has recently argued that the Veteran should be granted separate ratings for hallux rigidus and hallux valgus under DCs 5280 and 5281; however, even if such a rating would not constitute prohibited pyramiding; the amputation rule would prohibit additional ratings on this basis.  

Therefore, based upon the foregoing, a rating of 30 percent for osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies is warranted; but rating above 30 percent is prohibited.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5281.  

II. Additional Considerations

The matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported periodic inability to work due to his service connected low back and psychiatric disabilities.  With respect to those conditions, the Veteran filed a claim for a TDIU in June 2015 based upon his back and psychiatric disabilities, which was denied by the RO in August 2015.  The Veteran did not perfect appeal of this issue.  Regardless, the relevant evidence of record concerning his left first toe disability shows that the Veteran was not rendered unemployable by such disability, and he has not maintained that his is unemployable due to this disability.  Finally, the record demonstrates that the Veteran, after taking a few months leave due to his back and psychiatric conditions, returned to work as a mail carrier, a job he has held throughout the course of this appeal, in late 2016.  Therefore, the question of entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An increased rating of 30 percent for the Veteran's left first metatarsal head with hallux rigidus and residuals of two bunionectomies is granted.


REMAND

In April 2016, the Board remanded the appeal to provide the Veteran with a VA examination for his claimed left foot condition.  In June 2016, the Veteran underwent a VA examination of his left first toe and foot.  The examiner concluded summarily that there are "no additional left foot disabilities."  However, the record reveals notations reflecting left foot complaints and potential diagnoses, possibly related to left toe or foot conditions other than his service-connected left first toe disability and service-connected left ankle disability.  These include VA treatment notations of left fourth toe callus, left fifth distal metatarsal pain, anterior cavus bilateral, tender left fifth metatarsal head, and left second toe arthritis.  See, e.g., September 14, 2006 VA treatment record (fourth toe callus, fifth distal metatarsal); October 24, 2006 VA treatment record (anterior cavus); March 28, 2008 (tender left fifth metatarsal head); and November 9, 2011 (left foot pain, probably MTP arthritis first and second toes and ankle).  Accordingly, remand is warranted to obtain further medical opinion to determine whether the Veteran has another left toe or foot condition and, if so, whether any such is related to service.

A current disability is one sown at any time during the appeal period, even if not shown on the current examination.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who authored the June 2016 addendum opinion concerning the Veteran's left foot, to review the record and provide a clarification.  If that examiner is not available, another examiner may provide the opinion.

The examiner should address the following:

(A) Has the Veteran had a left foot disability (other than the service-connected left first toe and ankle disabilities), to include left fourth toe callus, left fifth distal metatarsal pain, anterior cavus bilateral, tender left fifth metatarsal head, and left second toe arthritis at any time since 2006, even if not shown on the current examination?

(B) Is it at least as likely as not (50 percent or greater probability) that any such current left toe or foot disability had its onset in service or is otherwise caused or aggravated by an event in service ?  

The examiner should consider and address the Veteran's statements and evidence that he injured his left foot playing volleyball in July 1995 and his execution of over 300 parachute jumps from airplanes during active duty service.

The examiner should provide reasons for all opinions.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


